NUMBER 13-21-00297-CV

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG


THOMAS W. SANKEY,                                                    Appellant,

                                        v.

TEXAS WINDSTORM INSURANCE
ASSOCIATION; K2 CONSULTING &
SERVICES, LLC; SHANNON L. KIMMEL;
AND MIKE HAZLEWOOD,                                                    Appellees.


                On Petition for Permissive Appeal from the
              156th District Court of Aransas County, Texas.



                                    ORDER
   Before Chief Justices Contreras and Justices Hinojosa and Silva
                          Order Per Curiam

      Thomas W. Sankey has filed a petition for permissive interlocutory appeal

challenging the trial court’s order granting Texas Windstorm Insurance Association’s
Traditional Motion for Summary Judgment in trial court cause number 19-0268. 1 See TEX.

R. APP. P. 28.3; TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d), (f).

        The Court, having examined and fully considered the petition for permissive appeal

is of the opinion that the petition should be granted. Accordingly, we GRANT permission

to appeal. Thus, a notice of appeal is deemed to have been filed on this date. See TEX.

R. APP. P. 28.3(k); see also id. R. 25.1(c) (“A party who seeks to alter the trial court’s

judgment or other appealable order must file a notice of appeal.”). The appeal will be

governed by the rules for accelerated appeals. See id. R. 28.1 (“The deadlines and

procedures for filing the record and briefs in an accelerated appeal are provided in Rules

35.1 and 38.6.”).

        We direct the Clerk of the Court to file a copy of this order with the trial court clerk.

See id. R. 28.3(k).

                                                                                     PER CURIAM


Delivered and filed on the
28th day of September, 2021.




          1 The parties filed an agreed motion for permissive interlocutory appeal with the trial court, which

the trial court granted on August 18, 2021. See TEX. CIV. PRAC. & REM. CODE § 51.014(d)(1); TEX. R. CIV.
P. 168.
                                                      2